 
 
I 
112th CONGRESS
2d Session
H. R. 4938 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2012 
Mr. LaTourette introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary suspension of duty on mixtures of caprolactam disulfide with an elastomer binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents. 
 
 
1.Mixtures of caprolactam disulfide with an elastomer binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents 
(a)In generalHeading 9902.12.74 of the Harmonized Tariff Schedule of the United States (relating to mixtures of caprolactam disulfide with an elastomer binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents) is amended by striking the date in the effective period column and inserting 12/31/2015. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
